Order of certiorari to review the determination of the board of justices of the Court of Special Sessions of the City of New York, in dismissing petitioner from the position which he held as Court Attendant of the Court of Special Sessions, in the Borough of Manhattan in the City of New York, unanimously dismissed and determination of the respondents confirmed, with fifty dollars costs and disbursements to the respondents. No opinion. Present — Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.